DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment  06/30/2022 has been entered. Claims 1-13 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 04/01/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2014 005 122 to Buda [English Translation].  
Regarding Claim 1, Buda teaches a peritoneal dialysis machine configured to effect a peritoneal dialysis treatment (Par. 0035) having recurring cycles, the cycles including an inflow phase, a dwell period and a drainage phase for the dialysis fluid (Par. 0011), said machine comprising:
a control unit (Par. 0035 recites a control unit) and a measurement apparatus for determining an inflow and/or a drainage behavior of the dialysis fluid to and from a patient (Par. 0030; the effective inflow/outflow rates of the procedure are determined; the invention therefore inherently includes a measurement apparatus to determine the inflow and/or outflow rates, 
the control unit being configured to determine a time delay factor (Par. 0013-0014; the estimated durations are adjusted by a factor based on the catheter performance, this is a time delay factor since the catheter performance affects the time of the treatment; Par. 0014 provides an example of a 110% adjustment based on the time delay factor) based on the measured values collected over a plurality of inflow phases and/or drainage phases (Par. 0031, estimation of treatment duration of future treatments is based on the observed catheter performance; the catheter performance is determined from the measurements over a plurality of inflow/drainage phases as disclosed in Par. 0030), said time delay factor putting a theoretical inflow and/or drainage duration into relation with the actual inflow and/or drainage duration of dialysis fluid to and from the patient (Par. 0014), 
the time delay factor (the adjustment for catheter performance, disclosed in Par. 0012-0013) being a mean value (Par. 0072-0073; mean values for the effective flow rates are used to determine catheter performance or time delay factor) that is individual to the patient (Par. 0021 discloses that the delay is a patient-specific parameter), with an algorithm being stored in the control unit with reference to which a real total duration period (Δttotal,real) is carried out with the following formula:
Δttotal,real = (Δtin,ideal x Fin + Δtdwell,real + Δtdrn,ideal x Fdrn) x n + Δtinit,ideal x Fdrn + Δtfin,ideal x Fin
in which n denotes a number of cycles, Δtin,ideal denotes an ideal inflow duration, Δtdwell,real denotes a real dwell duration, Δtdrn,ideal denotes an ideal drainage duration, Δtinit,ideal denotes an ideal initial drainage phase, Δtfin,ideal denotes an ideal duration of the final inflow phase, Fdrn denotes a time delay factor for drainage processes, and Fin denotes a time delay factor for inflow processes). 
[[
Par. 0010 discloses ideal duration includes initial run-out, ideal cycle duration multiplied by number of cycles, and ideal duration of the last run-in; this can be re-written as:
Δttotal,ideal = (Δtcycle,ideal) x n + Δtinit,ideal + Δtfin,ideal 
Par. 0011 discloses the ideal cycle which comprises ideal run-in, dwell, and ideal run out, or: 	Δtcycle,ideal = Δtin,ideal + Δtdwell,ideal + Δtdrn,ideal ; when inserted into the previous equation it yields:
Δttotal,ideal = (Δtin,ideal + Δtdwell,ideal + Δtdrn,ideal) x n + Δtinit,ideal + Δtfin,ideal 
Par. 0014 discloses that catheter performance is taken into account in the form of a relative increase in ideal run-in and/or ideal run out, this is a time delay factor for both the inflow processes and drainage processes;
Par. 0016 discloses that different values are assumed for different phases, therefore the time delay factor for ideal run-in can be written Fin and ideal run-out can be written Fout; since they are relative increases, they are multiplied by the ideal values, which would be written Δtin,ideal  x Fin and Δtdrn,ideal x Fdrn
Par. 0027 discloses that no factor needs to be applied to the dwell time, therefore Δtdwell,ideal  = Δtdwell,real
Par. 0015 discloses that a corresponding procedure is conceived for the duration of the last run-in, therefore Δtfin,ideal  x Fin
Par. 0020 discloses that the delay may also be applied to the initial run out, therefore Δtinit,ideal x Fdrn
Putting all of the above together for an estimated Δttotal, like shown in Par. 0049, with the subsequent adjustments for time delay factors, yields the equation:
Δttotal,estimated = (Δtin,ideal x Fin + Δtdwell,real + Δtdrn,ideal x Fdrn) x n + Δtinit,ideal x Fdrn + Δtfin,ideal x Fin which is identical to the claimed equation 
]]
Buda is silent regarding the time delay factor being a mean value (Buda discloses in Par. 0031 the changes in the catheter performance can be used as a basis for future treatments, but doesn’t discloses the basis being a mean value of the previous measurements). 
Yu teaches an analogous invention direction to a peritoneal dialysis system (Fig. 1) in which patient parameters are tracked in order to adjust the therapy (Par. 0018), and further discloses wherein a parameter is a mean value (Par. 0034; physiological parameters are provided via rolling averages which are mean values of previous cycles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the time delay factors of Buda to comprise a mean value, as taught by Yu, in order to adjust the therapy react quickly but not overreact (Yu, Par. 0034). 
Regarding Claim 3, the Buda teaches all of the limitations of claim 1 as discussed above, and further teaches that the machine has a dialysis pump that is configured to pump dialysis fluid from and/or to the patient (Par. 0035, the invention is a dialysis machine for carrying out peritoneal dialysis therefore the machine inherently pumps dialysis fluid to/from the patient). 
Regarding Claim 4, the Buda teaches all of the limitations of claim 1 as discussed above, and further teaches that the measurement apparatus is configured to determine the flow rate of the dialysis fluid (Par. 0023, Par. 0030)
Regarding Claim 6, the Buda teaches all of the limitations of claim 1 as discussed above, and further teaches that the control unit is configured to output an estimate of the total treatment duration for a specific prescription (Par. 0004) with a theoretical and/or calculated inflow duration and/or drainage duration being multiplied by the time delay factor in the preparation of the estimate (Par. 0006-0007; the ideal treatment duration includes theoretical inflow duration and theoretical outflow duration; the durations are multiplied by a delay factor to prepare the estimate). 
Regarding Claim 7, the Buda teaches all of the limitations of claim 1 as discussed above, and further teaches that the control unit is configured such that a signal is output when the time delay factor exceeds a threshold value (Par. 0032; a signal is output when the estimated treatment duration exceeds a threshold; the estimated treatment duration is calculated; as disclosed in Par. 0008, the estimated treatment duration deviates from the ideal treatment duration by the time delay factors; therefore the estimated treatment duration exceeding a threshold is equivalent to the time delay factor exceeding a threshold). 
Regarding Claim 8, the Buda teaches all of the limitations of claim 1 as discussed above, and further teaches that the control unit is configured such that a treatment parameter and/or a system parameter is/are modified when the time delay factor exceeds a specific threshold value (Par. 0032; a signal is output when the estimated treatment duration exceeds a threshold; the estimated treatment duration is calculated; as disclosed in Par. 0008, the estimated treatment duration deviates from the ideal treatment duration by the time delay factors; therefore the estimated treatment duration exceeding a threshold is equivalent to the time delay factor exceeding a threshold; Par. 0032-0033 disclose that parameters may be corrected if the threshold is exceeded; Par. 0033 recites residence time as a treatment parameter which may be modified). 
Regarding Claim 9, the Buda teaches all of the limitations of claim 8 as discussed above, and further teaches that the modified treatment parameter is a criterion for fixing the end of a drainage phase (Pars 0032-0033 disclose the device parameters may be modified when the time delay factor exceeds a threshold, as discussed above; Par. 0040 discloses pressure-controlled initial run-out and the flow rate as parameters of the machine and thus may be modified; the run-out and the flow rate alter the drainage phase and thus may be a criterion for fixing the end the drainage phase). 
Regarding Claim 10, the Buda teaches all of the limitations of claim 8 as discussed above, and further teaches that the modified treatment parameter is the pumping rate of a dialysis pump that is configured to pump dialysis fluid from and/or to the patient (Pars. 0032-0033 disclose the device parameters may be modified when the time delay factor exceeds a threshold, as discussed above; Par. 0040 discloses pressure-controlled initial run-out and the flow rate as parameters of the machine and thus may be modified; the inflow rate is interpreted to meet the limitations of a pumping rate of dialysis fluid to the patient). 
Regarding Claim 11, the Buda teaches all of the limitations of claim 1 as discussed above, and further teaches at least one memory is provided in which the time delay factor is stored in the treatment protocol to enable a further processing (Par. 0035; the device includes a memory to store delay values; Par. 0037; the default values, i.e. the default time delay factors, may be updated as the catheter performance changes over time). 
Regarding Claim 13, the Buda teaches all of the limitations of claim 11 as discussed above, and further teaches wherein the further processing is a graphical processing of the time delay factor over a plurality of treatments (Par. 0030 discloses treatment volume is plotted over time and analysis or processing is performed on the trend; over a plurality of treatments, changes to the catheter performance, or time delay factor, can be observed, this meets the limitations of a graphical processing because the changes are processed from a time plot which is a graphical element). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Buda, as applied to claim 1 above, and further in view of US Patent App. Pub. 2010/0137782 to Jansson. 
Regarding Claim 2, the Buda teaches all of the limitations of claim 1 as discussed above, but is silent regarding the machine is a gravimetrically working machine. 
Jansson teaches an analogous invention directed to a peritoneal dialysis machine (Fig. 2) for performing peritoneal dialysis, wherein the machine is a gravimetrically working machine (Par. 0056, 0062; Jansson discloses the device includes a sensor to sense a drain volume of the dialysis fluid; the sensor is a scale which weighs the drained dialysis fluid and thus the dialysis machine operates gravimetrically). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Buda to include a scale to weigh the drained dialysis fluid, and therefore operate gravimetrically, as taught by Jansson, in order to provide sensing of the dialysis fluid volume and sensing of a breakpoint during the drainage cycle (Par. 0035).  Jansson further teaches that a breakpoint in the drainage cycle can be used to interrupt the drainage cycle, leading to more efficient dialysis treatment (Par. 0025). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buda, as applied to claim 1 above, and further in view of U.S. Patent App. Pub. 2013/0006171 to Griessmann. 
Regarding Claim 5, the Buda teaches all of the limitations of claim 1 as discussed above, but is silent regarding the measuring apparatus is configured to determine a hydrostatic pressure in the line or a pressure difference at a dialysis pump of a peritoneal dialysis machine not working purely gravimetrically. 
Griessmann teaches an analogous invention directed to a peritoneal dialysis machine (Fig. 11) for performing peritoneal dialysis, the machine includes a measuring apparatus (Fig. 11, element 55), wherein the measuring apparatus is configured to determine a hydrostatic pressure in the line or a pressure difference at a dialysis pump of a peritoneal dialysis machine not working purely gravimetrically (Griessmann, Par. 0142-0143, 0152). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Buda to includes a pressure sensor, such that the measuring apparatus is configured to determine a hydrostatic pressure in the line or a pressure difference at a dialysis pump of a peritoneal dialysis machine not working purely gravimetrically, as taught by Griessmann, in order to prevent dialysate from being pumped to the patient at too high of a pressure (Par. 0152). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buda, as applied to claim 1 above, and further in view of U.S. Patent 2013/0165847 to Scarpaci. 
Regarding Claim 12, Buda teaches all of the limitations of claim 9 as discussed above, and but does not expressly disclose wherein the modified treatment parameter is a criterion for fixing a minimum flow rate (Buda teaches correction of one or more parameters in Par. 0032, and the shortening of dwell time in Par. 0033, but doesn’t teaches fixing minimal outflow rate). 
Scarpaci teaches an analogous invention directed to a peritoneal dialysis machine (Fig. 1) in which a modified treatment parameter is a criterion for fixing a minimal outflow rate (Par. 0689; if the measurement drain flow decreases below a threshold value; the drain phase may be paused or terminated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified treatment parameter of Buda to include a criterion for fixing a minimal flow rate, as taught by Scarpaci, in order to stay within targeted therapy times (Par. 0682; minimal flow thresholds can trigger alerts and/therapy changes after a time delay, with the extend of the time delay relating to the staying within a total therapy time). 

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. Applicant asserts on Page 12, line 16 – 19 that Buda does not disclose any algorithm stored in the control unit as defined by Claim 1.  Examiner respectfully disagrees.  Buda teaches a control unit in Par. 0035, and teaches a governing algorithm as defined by Claim 1, as explained in the above rejection of claim 1.  Buda teaches adjusting for catheter performance, which may be considered a time delay factor, from the ideal inflow and the ideal drainage (Par. 0014), and from the final inflow (Par. 0013), and from the initial drainage (Par. 0020).  
Applicant also asserts on Page 12, lines 19-20 that Buda does not teach that the time delay factor is a mean value that is individual to the patient.  Examiner respectfully disagrees.  Buda discloses that machine may rely on the mean effective flow rates for inflow and drainage (Par. 0072) and the flow rates are logged and used to form the time delay factor (Par. 0073).  Buda further discloses that the delay values are patient specific (Par. 0006, 0012). 
Applicant also asserts on Page 12, lines 22-25 that the delay factors according to Buda are not based on measured values.  Examiner respectfully disagrees.  Par. 0031 discloses the estimated values are updated according to the measured catheter performance. 
Applicant also asserts on Page 13, lines 1-2 that the real total duration period in Buda is not determined, but rather estimated.  While Examiner agrees that Buda provides an estimate total duration, this is interpreted to meet the limitations of determining a real total duration.  Page 5, Paragraph 2 of the specification of the present application recites “the control unit is configured to provide an estimate of the total treatment…provision can, for example, be made that the determination of the ideal total treatment duration comprises the multiplication of an ideal cycle duration by the number of cycles.  The determination of the real total treatment duration accordingly comprises…”.  It is evident the “determination” of real total duration in the present application is also an estimate.  Therefore there is no distinction interpreted between “estimation” and “determination”.  A true determination of a real determination could only take place after a treatment, and would simply comprise the time elapsed.  Determinations of treatment times to be expected are equivalent to estimations. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783